Title: From George Washington to Benjamin Lincoln, 13 June 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters N. Windsor 13th June 1781.
                        
                        I did myself the Pleasure to write you under the 11th May ulto—which went on by the Hand of Maj’r Genl Heath,
                            who was instructed with a particular Commission to the Eastern States—In that Letter I mentioned your comg on to join
                            the Army.
                        Least the above Letter should by any Means have misscarried, I take this Opportunity to mention my Wishes to
                            you again—& to request you will be pleased to come on to the Army as soon as possible after the Receipt of this.
                            with much Regard I am &ca.

                    